Citation Nr: 0841086	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO. 05-07 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
necrotic bone graft infection and residuals, status post 
bilateral sagittal split osteotomies of the mandible.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to January 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision of the Atlanta, Georgia 
Regional Office (RO). 

In June 2007, the veteran had a hearing before the Acting 
Veterans Law Judge whose signature appears at the end of this 
decision.

In November 2007, the Board of Veterans' Appeals (Board) 
remanded the case for further development. Following the 
requested development, the VA Appeals Management Center in 
Washington, D.C. confirmed and continued the denial of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
necrotic bone graft infection and residuals, status post 
bilateral sagittal split osteotomies of the mandible. 
Thereafter, the case was returned to the Board for further 
appellate consideration.


FINDING OF FACT

The preponderance of the competent evidence of record shows 
that the veteran does not have chronic, identifiable 
additional disability as the result of bilateral sagittal 
split osteotomies performed at a VA medical center in June 
1994. 




CONCLUSION OF LAW

The criteria for compensation pursuant to 38 U.S.C.A. § 1151 
for the claimed residuals of bilateral sagittal split 
osteotomies in June 1994 have not been met. 38 U.S.C.A. §§ 
1151, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 
for a necrotic bone graft infection and residuals, status 
post bilateral sagittal split osteotomies of the mandible. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. After 
reviewing the record, the Board finds that VA has met that 
duty.

The RO received the veteran's claim for compensation in July 
2001, and there is no issue as to providing an appropriate 
application form or completeness of the application. 
Following the receipt of that application, by letters dated 
in September 2001 and November 2004, VA notified the veteran 
of the information and evidence necessary to substantiate and 
complete the claim, including the evidence to be provided by 
the veteran, and notice of the evidence VA would attempt to 
obtain. VA also notified the veteran of the manner in which 
it determined disability ratings and effective dates, should 
VA compensation be granted. VA then fulfilled its duty to 
assist the veteran in obtaining identified and available 
evidence needed to substantiate his claim. 

After notice was provided to the veteran, he was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim. He was afforded the opportunity to present 
pertinent evidence and VA received medical records reflecting 
his treatment by VA from June to December 1994 and from 
November 2000 to October 2007. He also gave testimony at his 
hearing before the undersigned Acting Veterans Law Judge and 
was examined by VA to determine the nature and etiology of 
the claimed additional disability due to his June 1994 oral 
surgery at a VA medical center. In this regard, he has 
identified no outstanding information or evidence which could 
be used to support his claim. In sum, there is no evidence of 
any VA error in notifying or assisting the veteran that 
results in prejudice to the veteran or otherwise affects the 
fairness of this adjudication. Accordingly, the Board will 
proceed to the merits of the appeal.
Analysis

The veteran seeks entitlement to VA compensation under 
38 U.S.C.A. § 1151 for a necrotic bone graft infection and 
residuals, status post bilateral sagittal split osteotomies 
of the mandible. He contends that since that 1994 surgery, he 
has had chronic pain and facial swelling which preclude his 
ability to wear dentures. Therefore, he maintains that he is 
entitled to VA compensation in the same manner as if the 
residuals were service-connected. 

After reviewing the record, however, the Board finds that the 
veteran has not experienced chronic additional disability as 
the result of his oral surgery in 1994. Therefore, he cannot 
meet the criteria for VA compensation under 38 U.S.C.A. 
§ 1151. Accordingly, the appeal is denied. 

Generally, where any veteran shall have suffered an injury as 
a result of VA hospitalization, medical or surgical treatment 
or examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.

A qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by VA and the proximate cause of 
the disability was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment. 38 C.F.R. § 
3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk 
of that event was the type of risk that a reasonable health 
care provider would have disclosed in connection with the 
informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. 
§ 3.361(d)(2). 

The evidence shows that in June 1994, the veteran was unable 
to wear a denture prosthesis due to his mandibular 
prognathism. Therefore, he was admitted to a VA medical 
center for corrective surgery. He underwent bilateral 
sagittal split osteotomies, and his jaw was stabilized with 
splints and circumskeletal wires. Due to complications, 
including those involving anesthesia, he remained intubated 
and was observed overnight in the intensive care unit. After 
five days of hospitalization, he was discharged.

In July 1994, the day after his discharge from the hospital, 
the veteran experienced a sorethroat, difficulty swallowing, 
and extensive drooling. He was prescribed antibiotics and 
pain medication, dietary restrictions, and restrictions on 
physical activity. In addition, he was precluded from 
returning to work until additional followup was accomplished. 

Later in July 1994, the veteran developed infection of the 
bone graft necessitating removal of a necrotic bone, daily 
irrigation, and intravenous antibiotics. He improved with 
treatment and was discharged following four days of 
hospitalization. He continued to receive antibiotics and pain 
medication, as well as restrictions on his diet and activity.

During his hearing before the undersigned Acting Veterans Law 
Judge, the veteran testified that since his surgery in June 
1994, he had experienced pain and facial swelling. However, 
he acknowledged that he was not then receiving any relevant 
treatment. He stated that he received his medical treatment 
solely from VA; however, the VA medical records on file, 
dated from March to December 1994 and from November 2000 to 
October 2007, are negative for an complaints or clinical 
findings of disability associated with his 1994 oral surgery.

In February 2008, the veteran was examined by VA to determine 
the nature and etiology of his complaints of pain and facial 
swelling. The examiner indicated that the claims file was 
reviewed.  Following the examination, the examiner reported 
that the veteran's 1994 oral surgery had done very little to 
improve his malocclusion. He noted that prior to the surgery, 
the veteran had presented a Class III malocclusion and that 
since the surgery he had continued to present Class III 
malocclusion. However, despite the veteran's complaints, the 
examiner found no objective evidence of any underlying 
additional disability related to the oral surgery in 1994. 
Moreover, he found that although the veteran was edentulous, 
he could successfully wear dentures to correct his problems. 

The only reports to the contrary come from the veteran. As a 
layman, however, he is only qualified to report on matters 
which are capable of lay observation. He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability. 38 C.F.R. 
§ 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). Therefore, his opinion, without more, cannot be 
considered competent evidence of additional disability 
resulting from his VA medical treatment in June 1994. Absent 
such evidence, the veteran cannot meet the criteria for 
entitlement to VA compensation under 38 U.S.C.A. § 1151. 
Accordingly, the appeal is denied. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
necrotic bone graft infection and residuals, status post 
bilateral sagittal split osteotomies of the mandible is 
denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


